Citation Nr: 0328360	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran for disability resulting 
from spina bifida.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
He is the father of child diagnosed with spina bifida, and he 
has made a claim for a statutory benefit on behalf of his 
child.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an August 23, 2002, decision, the Board denied the 
appellant's claim.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the appellant, vacated the Board's 
August 23, 2002, decision and remanded the matter to the 
Board for further proceedings consistent with the Order of 
Court granting the joint motion.

REMAND

A hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his behalf, expresses a 
desire to appear in person.  See 38 C.F.R. § 20.700 (2003).  
When suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic 
[videoconference] hearing.  Any such hearing will be in lieu 
of a hearing held by personally appearing before a Member or 
panel of Members of the Board and shall be conducted in the 
same manner as, and considered the equivalent of, such a 
hearing.  See 38 C.F.R. § 20.700(e) (2003).

In August 2003, a statement was received from the appellant's 
representative in which he requested, on the appellant's 
behalf, a hearing by videoconference before a Veterans' Law 
Judge at the RO.  Under 38 C.F.R. § 20.700 (2003), the 
appellant has a right to such a hearing, and so this case 
will be remanded for that purpose.


Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a hearing by videoconference before a 
Veterans' Law Judge.

2.  Prior to the scheduled date of the 
hearing, the appellant and/or his 
representative should be permitted to 
review the claims file, if they so 
desire.  

Following completion of these actions, the case should be 
returned to the Board prior to the scheduled videoconference 
hearing date, if otherwise in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




